Latimer, Judge
(concurring):
I concur.
I concur with the Chief Judge, but I prefer to supplement his discussion by stressing one aspect of this controversy which he does not develop. The most significant part of defense counsel’s argument is found in these statements :
“. . . it seems to me that the trial counsel could have eliminated any doubt on this by contacting the people from Wire Company and getting their testimony and straightening out that matter but did he? I am sure he will have an explanation for that but the fact remains that these people did not appear before the court and I am sure there are at least one or two in that Wire- Company who could give us some light on this testimony.”
This seems to me to be an argument which imputes bad faith to trial coun-sel in the sense that he is charged with suppressing available testimony which would aid in ascertaining the truth. When that situation confronts them, reasonable men are prone to believe that the testimony would be unfavorable to the Government. Undoubtedly that was the impression defense counsel was seeking to convey to the court members. Viewed in that context, the reply by trial counsel was not only invited but an explanation was in order. The phraseology used was not inflammatory and indicated no more than a willingness to produce the witnesses, a statement as to their expected testimony, and an assertion that defense counsel knew of their availability to the prosecution. Accordingly, if trial counsel went outside of the record, he tread only on grounds opened up to him by defense counsel. It would indeed be bad law to require counsel representing either party to leave unanswered imputations of improper and unfair tactics. Significantly, trial counsel was not indulging in rhetorical conj'ectures for he offered to produce the witnesses and place the evidence before the court if the defense would assent. For obvious reasons, defense counsel raised an obstacle to that procedure by asserting that the prosecution had rested. The record indicates he displayed wisdom in that regard for the evidence compels a conclusion that the injury was not inflicted in the first altercation. It would be fantastic to suppose a witness could be produced who would testify to the contrary. ■